Title: From George Washington to the Board of War, 21 June 1779
From: Washington, George
To: Board of War


        
          Gentn
          Smiths in the Clove [N.Y.] June 21st 1779
        
        Your favor of the 14th arrived at Hd Qrs about 10 OClock on the night of the 18th but owing to my being absent at West point I did not receive it till yesterday. The Gentn of the light horse of Philadelphia and Lieut. Col. White will have made report upon the subject of it. If any circumstances should occur, indicating a design on the part of the enemy against Philadelphia—I shall communicate the earliest notice after they come to my knowledge; At present there is nothing that seems to point to such an enterprise. The Enemy remain nearly in the situation they were at Verplanks & stoney point.
        I inclose the Board an Invoice of some cloathes in the hands of Mr Hunter at Fredericksburg, which Genl Woodford gave me yesterday, that they may direct them to be purchased, if they should think it necessary.
        
          G.W.
        
        
        
          P.S. I return the Commission of Capt. Finney, it must be renewed & dated the 10th of Augt, 1776, which it seems is the time he succeeded to a company. I also return the memorial of Captain Keene—he is to be arranged in the 11th Pennsylvania—and his commission dated the 13th Jany 1777—If he is in Philadelphia he should be directed to join the Regiment.
          
            G.W.
          
        
      